Case 7:20-mj-00587 Document 1 Filed on 03/04/20 in TXSD Page 1 of 2 |

co
AGW (Rev. 08/09) Criminal Complaint
_ United States Distni¢ee Court
ener District of Texas
FILED

. ' UNITED STATES DISTRICT COURT
e MAR 04 2020 - oe for the

Southern District of Texas
David J. Bradley, Clerk
os United States of America

V.

; - - -~S5e}y-M
Noelia CHAPA, YOB: 2000, COC: US CaseNo. M- 20 ~ 884

Nee Ne Ne ee eee

 

Defendantts)
CRIMINAL COMPLAINT

1, the complainant in.this case, state that the following is true to the best of my knowledge and belief. .

 

 

On or about the date(s) of March 3, 2020 in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated:
' Code Section . Offense Description
18 United States Code § 554 Did knowingly and willfully conspired, aided, and abetted in an attemot to export
or send from the United States, any merchandise, article, or object, to wit:
18 United States Code § 2 approximately 3,440 rounds of 7.62x39mm caliber ammunition and

approximately 20 rounds of .223 Remington ammunition, contrary to any law or
regulation of the United States, or receives, conceals, buys, sells, or in any
manner facilitates the transportation, concealment, ‘or sale of such merchandise,
article or object, prior to exportation, knowing the same to be intended for
exportation contrary to any law or regulation of ine United States.

This criminal complaint is based on these facts: °

SEE ATTACHMENT "A"

K

/ Continued on the attached sheet.

 

 

Complainant's signature

j La 0 \ Cte hush | Evan Mason, HSI Special Agent
2a

 

Printed name and title

Sworn to before me and signed in my presence.

 

Date: 3 Zo - v! Aas,

YY Judge's signature

City and state: McAllen, Texas Juan F. Alanis, U.S. Magistrate Judge
. Printed name and title
Case 7:20-mj-00587 Document 1 Filed on 03/04/20 in TXSD Page 2 of 2
ATTACHMENT A

1, On March 3, 2020, Homeland Security Investigations (HSI) Counter-Proliferation
Investigations (CPI) Special Agent (SA) Evan Mason was contacted by the Texas
Department of Public Safety (DPS), who had observed a female, later identified as Noelia
CHAPA (CHAPA), exiting a sporting goods store in McAllen, Texas with a large amount
of aramunition, DPS continued surveillance of CHAPA until a marked DPS ‘vehicle
conducted a vehicle stop for 2 traffic violation.

“Tf “DPS notified HSI SA Evan mason of the discovery of a significant amount of .
7.62x39mm ammunition during the course of the traffic stop.. DPS also advised HSI that,
when asked if there was anything ilegal in the vehicle, CHAPA stated that the only

illegal items in her possession were the ammunition. ‘

1... A total of approximately 3,440 rounds of 7.62x39mm ammunition and approximately 20
' rounds of .223 Remington were discovered in CHAPA’s vehicle. . :
1V.. HSISA Mason arrived at the scene of the traffic stop an asked CHAPA if she was willing

ic go to the HSI office for an interview. CHAPA agreed to g0 to the HSI office to be
interviewed.

V. During a post Miranda interview, CHAPA stated that she was given $1500.00-USD and -
advised as to what specific ammunition to purchase.

VI. CHAPA further stated that she believed the ammunition was to go to Mexico.

Vil. CHAPA stated that she was aware that it is illegal to smuggle ammunition to Mexico
from the United States.

VI. . According to the U.S. Department of State (DOS), Office of Defense Trade Controls
Compliance (DTCC), the 7.62%39mm ammunition seized from CHAPA are determined
to be a defense article described on the United States Munitions List (U SML) and
‘regulated for export pursuant to the Anns Export Control Act (Title 22 United States
Code 2778).
